Case 1:20-cv-01877-JPH-DLP Document 8 Filed 07/29/20 Page 1 of 3 PageID #: 118




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION


CAROLYN WENDY HERZ,                          )
                                             )      No. 1:20-cv-01877-JPH-DLP
                         Plaintiff,          )
                                             )
                   v.                        )
                                             )
RICHARD L. YOUNG,                            )
INDIANA FAMILY AND SOCIAL                    )
SERVICES ADMINISTRATION,                     )
ATTORNEY GENERAL FOR THE STATE               )
OF INDIANA,                                  )
EVAN GOODMAN,                                )
FEDERAL COMMUNICATIONS                       )
COMMISSION,                                  )
ERIC HOLCOMB,                                )
DENNIS SASSO,                                )
SANDY SASSO,                                 )
LESLIE PAGE,                                 )
ASCENSION HEALTH, INC.                       )
JACQUELINE HOBBS,                            )
                                             )
                         Defendants.         )


            ORDER TO SHOW CAUSE AND STAY PROCEEDINGS

      Plaintiff Carolyn Wendy Herz (“Plaintiff”) originally filed this action in

Marion Superior Court on June 25, 2020 under Cause No. 49D06-2006-CT-

021101. On July 15, 2020, her case was removed to federal court. See dkt. 1,

(citing 28 U.S.C. § 1442(a) (civil actions brought against the United States, its

officers, or agencies may be removed to the United States District Court)). The

Court takes notice that Ms. Herz is also known as Carolyn H. Srivastava,

whose right to file within this Circuit and this Court is restricted.



                                         1
Case 1:20-cv-01877-JPH-DLP Document 8 Filed 07/29/20 Page 2 of 3 PageID #: 119




      Ms. Herz is subject to sanctions that were imposed by the Seventh

Circuit in an Order dated August 30, 2011. The Order specifies:

             [T]he clerks of all federal courts in this circuit shall
             return unfiled any papers submitted either directly or
             indirectly by or on behalf of Carolyn H. Srivastava
             unless and until she pays in full the sanction that has
             been imposed against her. See In re: City of Chi., 500
             F.3d 582, 585-86 (7th Cir. 2007); Support Sys. Int’l, Inc.
             v. Mack, 45 F.3d 185, 186 (7th Cir. 1995) (per curiam).
             In accordance with our decision in Mack, exceptions to
             this filing bar are made for criminal cases and for
             applications for writs of habeas corpus. See Mack, 45
             F.3d at 186-87. This order will be lifted immediately
             once Srivastava makes full payment. See City of Chi.,
             500 F.3d at 585-86.

Srivastava v. Zoeller, No. 11-2817 (7th Cir. Aug. 30, 2011) (imposing filing

restrictions on Ms. Herz pending payment of $1500 fine). This Court has also

sanctioned Ms. Herz, preventing her from filing. An amended injunction was

issued in Cause No. 1:04-mc-104-SEB-DML on July 29, 2011, and was

extended as recently as May 22, 2014. See In re: Srivastava, 2011 U.S. Dist.

LEXIS 84121 (S.D. Ind. July 29, 2011); In re: Carolyn Wendy Herz f/k/a

Carolyn Srivastava, 1:04-mc-104 (S.D. Ind. May 22, 2014) (enjoining Ms. Herz

from filing or continuing to litigate any claim in any court of any jurisdiction

that targets the defendants in any of her prior cases or claims until eight

months beyond certain reports are filed with the court). The Court does not

believe that Ms. Herz has satisfied her obligations under either of these orders.

      Until Ms. Herz has satisfied her obligations both before the Seventh

Circuit and before this Court, it is not possible for her to litigate her claims. IT

IS ORDERED that Ms. Herz has through August 13, 2020 to SHOW CAUSE
Case 1:20-cv-01877-JPH-DLP Document 8 Filed 07/29/20 Page 3 of 3 PageID #: 120




why this action should not be dismissed because restrictions have been

imposed on her ability to file papers in federal courts. IT IS FURTHER

ORDERED that, other than a response to this show cause order, Ms. Herz is

prohibited from delivering any documents to the Clerk for filing, and must not

attempt to present materials or information to the Court in an indirect fashion,

such as by sending a fax or an email to the Court or its personnel except as

explicitly provide by General Orders of this Court. To do so would be a

violation of the orders of the Court of Appeals and of this Court.

      Any and all proceedings in this matter are STAYED until the Court acts,

either upon Ms. Herz' response to this order, or upon Ms. Herz' failure to

respond if no response is made.

SO ORDERED.

Date: 7/29/2020




Distribution by U.S. Mail to:

Carolyn Wendy Herz
3105 Lehigh Court
Indianapolis, IN 46268-1320

Distribution to electronically registered counsel via ECF
